

Exhibit 10.14




Grantee:
Shares:




MATRIX SERVICE COMPANY
AWARD AGREEMENT


[Date]






«Grantee»
«Address1»
«Address2»
«City», «State» «PostalCode»


Dear «FirstName»:


1. Award. The awards set forth in this Award Agreement (the "Award Agreement")
are subject to your acceptance of and agreement to all of the applicable terms,
conditions, and restrictions described in the 2018 Stock and Incentive
Compensation Plan (the "Plan"), of Matrix Service Company, a Delaware
corporation (the "Company") a copy of which is on file with, and may be obtained
from, the Secretary of the Company, and to your acceptance of and agreement to
the further terms, conditions, and restrictions described in this Award
Agreement. To the extent that any provision of this Award Agreement conflicts
with the expressly applicable terms of the Plan, it is hereby acknowledged and
agreed that those terms of the Plan shall control and, if necessary, the
applicable provisions of this Award Agreement shall be hereby deemed amended so
as to carry out the purpose and intent of the Plan.


2. Restricted Stock Units Award.


(a) Restricted Stock Units Award. The Company hereby grants to you an aggregate
of up to «Shares» restricted stock units (individually, an "RSU," and
collectively, "RSUs") as more specifically set forth in Section 2(e). This grant
of RSUs is comprised of up to [Shares] "Stock-Based RSUs" and up to [Shares]
"Cash-Based RSUs." Each Stock-Based RSU entitles you to receive one share of
common stock, par value $.01 per share, of the Company (the "Shares") at such
time as the restrictions described in Section 2(d)(ii) lapse as described in
Section 2(e)(i). Each Cash-Based RSU entitles you to receive an amount of cash
equal to the value of one Share based on the closing price of the Shares at such
time as the restrictions described in Section 2(d)(ii) lapse as described in
Section 2(e)(i).


(b) Form of Restricted Stock; Possession of Certificates. The Company shall
issue the Shares you become entitled to receive hereunder by book-entry
registration or by issuance of a certificate or certificates for the Shares in
your name as soon as practicable after the restrictions in Section 2(d)(ii)
lapse as described in Section 2(e). In the event the Company issues a
certificate or certificates for the Shares, such certificates shall be subject
to such stop transfer orders and other restrictions as the committee of the
Board of Directors that administers the Plan may deem necessary or advisable
under the Plan and rules, regulations and other requirements of the Securities
and Exchange Commission, any stock exchange upon which such Shares are then
listed, and any applicable foreign, federal or state securities laws.


(c) Stockholder Rights Prior to Issuance of Shares. Neither you nor any of your
beneficiaries shall be deemed to have any voting rights, rights to receive
dividends or other rights as a stockholder of the Company with respect to any
Shares covered by the RSUs until the date of book-entry registration or issuance
by the Company of a certificate to you for such Shares.





--------------------------------------------------------------------------------





(d) Restrictions.


(i) Your ownership of the RSUs shall be subject to the restrictions set forth in
subsection (ii) of this Section 2(d) until such restrictions lapse pursuant to
the terms of Section 2(e).


(ii) The restrictions referred to in subsection (i) of this Section 2(d) are as
follows:




(A) At the time of your termination of employment with the Company or an
Affiliate, other than a termination of employment that occurs as a result of an
event described in any of Subsections (ii) through (v) of Section 2(e), you
shall forfeit the RSUs to the Company and all of your rights thereto shall
terminate without any payment of consideration by the Company.


(B) You may not sell, assign, transfer or otherwise dispose of any RSUs, or any
rights under the RSUs. No RSU and no rights under any such RSU may be pledged,
alienated, attached or otherwise encumbered, other than by will or the laws of
descent and distribution. If you or anyone claiming under or through you
attempts to violate this Section 2(d)(ii)(B), such attempted violation shall be
null and void and without effect, and all of the Company's obligations hereunder
shall terminate.




(e) Lapse of Restrictions.


(i) The restrictions described in Section 2(d)(ii) shall lapse with respect to
the RSUs in four equal installments of 25 percent each on each of the first,
second, third and fourth anniversaries of the date of this Award Agreement, such
that the restrictions set forth in Section 2(d)(ii) shall have lapsed with
respect to 100 percent of the RSUs on the fourth anniversary of the date of this
Award Agreement.


(ii) Notwithstanding the provisions of subsection (i) of this Section 2(e), the
restrictions described in Section 2(d)(ii) shall lapse with respect to the RSUs
upon the occurrence of your death or "Disability."


The term "Disability" shall mean your inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death, or which has lasted or can
be expected to last for a continuous period of not less than 12 months.


(iii) Notwithstanding the provisions of subsection (i) of this Section 2(e),
upon the occurrence of your "Retirement," the restrictions described in Section
2(d)(ii) automatically and with no exercise of discretion of the Committee shall
lapse with respect to all of your remaining RSUs and be settled upon the
earliest to occur of (A) the normal lapsing schedule set forth in Section
2(e)(i) hereof and (B) your death. Notwithstanding any other provision of this
subsection (iii), in the event that you Retire within one year of the date of
this Award Agreement, the restrictions will not lapse on any portion of the RSUs
represented by this Award Agreement and all such remaining RSUs shall
immediately be forfeited.


The term "Retirement" or "Retire" shall mean your voluntary "Separation from
Service" (as defined in Code Section 409A), on or after the date (A) on which
you attain age 65 or (B) on which you attain age 60 and have completed at least
ten years of continuous service as an employee of the Company or an Affiliate.







--------------------------------------------------------------------------------



(iv) Notwithstanding the provisions of subsection (i) of this Section 2(e), in
the event of a Change of Control of the Company, this Award Agreement may be
continued or assumed by the continuing or successor (as the case may be)
organization (the "Successor"), or the Successor may substitute an equivalent
award. With respect to any RSUs that are continued, assumed or substituted for
in accordance with this subsection (iv), the restrictions described in Section
2(d)(ii) shall continue to lapse with respect to such RSUs (as the same may be
adjusted in accordance with this subsection (iv)) as set forth in Section
2(e)(i) hereof; provided, however, in the event you incur a voluntary Separation
from Service after suffering an "Adverse Event" or incur an involuntary
Separation from Service not for "Cause," in connection with a Change of Control
or at any time ending with the earlier to occur of the second anniversary of the
Change of Control or the Measurement Date, the restrictions described in Section
2(d)(ii) shall immediately lapse with respect to the RSUs.


The term "Adverse Event" shall as to any Participant mean:


(A) a material reduction of the Participant’s authorities, duties, or
responsibilities with the Company;


(B) a material reduction of the Participant’s annual salary or a material
reduction in the Participant’s target annual incentive compensation, in each
case other than a reduction which is applicable to all employees in the same
salary grade as the Participant; or


(C) a transfer of the Participant’s primary workplace by more than thirty-five
(35) miles.


If a Participant purports to terminate his or her employment after suffering an
Adverse Event, the Participant must give the Company written notice of his or
her intent to terminate within sixty (60) calendar days of the occurrence of the
event that allegedly constitutes an Adverse Event. The Company shall have a
right to cure the event alleged to constitute an Adverse Event for a period of
thirty (30) calendar days after notice from the Participant of his or her
intention to terminate.


The term "Cause" shall mean your theft of company property, embezzlement or
dishonesty that results in harm to the Company or any Successor; your continued
gross or willful neglect of your job responsibilities after receiving written
warnings regarding such neglect from the Company or any Successor; your
conviction of a felony or pleading nolo contender to a felony charged under
state or federal law; or your willful violation of Company policy or the
policies of any Successor.




(v) Notwithstanding the provisions of subsection (i) of this Section 2(e), in
the event a Change of Control of the Company occurs and this Award Agreement is
not continued or assumed by the Successor and the Successor does not substitute
an equivalent award, the restrictions described in Section 2(d)(ii) shall
immediately lapse with respect to the RSUs.


(vi) On the date of the lapse of the restrictions in accordance with this
Section 2(e), or in any event, no later than the earlier of ninety (90) days
after such date or two and one half months following the end of the calendar
year in which the restrictions lapsed in accordance with Section 2(e), the
Company will make a book-entry registration or will issue you a certificate as
provided in Section 2(b) of this Award Agreement for the Shares covered by such
Stock-Settled RSUs in redemption of such RSUs and will pay you by check in
redemption of the Shares covered by such Cash-Settled RSUs.







--------------------------------------------------------------------------------



3. Agreement with Respect to Taxes; Share Withholding.


(a) You agree that (1) you will pay to the Company or an Affiliate, as the case
may be, in cash, or make arrangements satisfactory to the Company or such
Affiliate regarding the payment of any taxes of any kind required by law to be
withheld by the Company or any of its Affiliates with respect to the RSUs, the
and/or the Shares and (2) the Company or any of its Affiliates shall, to the
extent permitted by law, have the right to deduct from any payments of any kind
otherwise due to you any taxes of any kind required by law to be withheld with
respect to the RSUs and the Shares.


(b) With respect to withholding required upon the lapse of restrictions or upon
any other taxable event arising as a result of the RSUs awarded or the issuance
of Shares to you, you may elect, subject to the approval of the Committee, to
satisfy the withholding requirement, in whole or in part, by having the Company
withhold Shares having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax which could be withheld on
the transaction (or such other amount that will not cause adverse accounting
consequences for the Company and is permitted under the Plan and applicable
withholding rules promulgated by the Internal Revenue Service or other
applicable governmental entity). All such elections shall be irrevocable, made
in writing, signed by you, and shall be subject to any restrictions or
limitations that such Committee, in its sole discretion, deems appropriate.


4. Adjustment of Shares. The number of Shares subject to the RSUs awarded to you
under this Award Agreement may be adjusted as provided in the Plan.


5. Agreement With Respect to Securities Matters. You agree that you will not
sell or otherwise transfer any Shares received pursuant to this Award Agreement
except pursuant to an effective registration statement under the U.S. Securities
Act of 1933, as amended, or pursuant to an applicable exemption from such
registration. Unless a registration statement relating to the Shares issuable
upon the lapse of the restrictions on the RSUs pursuant to this Award Agreement
is in effect at the time of issuance of such Shares, the certificate(s) for the
Shares shall contain the following legend:


The securities evidenced by this certificate have not been registered under the
Securities Act of 1933 or any other securities laws. These securities have been
acquired for investment and may not be sold or transferred for value in the
absence of an effective registration of them under the U.S. Securities Act of
1933 and any other applicable securities laws, or receipt by the Company of an
opinion of counsel or other evidence acceptable to the Company that such
registration is not required under such acts.


6. Forfeiture. You agree that in the event you violate the confidentiality,
non-competition, non-solicitation or non-disparagement provisions of any
agreement between you and the Company or any Affiliate, or any plan of the
Company or any Affiliate in which you participate, including without limitation,
the non-solicitation provisions of Section 7 below, you will forfeit in their
entirety the RSUs, and all of your rights thereto shall terminate without any
payment of consideration by the Company.


7. Non-Solicitation.


(a) Non-Solicitation of Employees. During the period beginning on the date of
this Award Agreement and ending on the second anniversary of the date of your
termination of employment with the Company or an Affiliate, regardless of the
reason for your termination of employment, you shall not, directly, or
indirectly by assisting others: (i) cause or attempt to cause or encourage any
employee of the Company or an Affiliate to terminate his or her relationship
with the Company or an Affiliate or (ii) solicit the employment or engagement as
a consultant or adviser, of any employee of the Company or an Affiliate or any
former employee of the Company or an Affiliate who left the employ of the
Company or Affiliate within two years following your termination of employment
with the Company or an Affiliate.







--------------------------------------------------------------------------------



(b) Reasonableness of Restriction. You agree and acknowledge that the above
non-solicitation covenant is reasonable in the scope of activities restricted,
the geographic area covered by the restriction and the duration of the
restriction, and is necessary in that it protects the legitimate business
interests of the Company and its Affiliates in its confidential information, its
proprietary work, and its relationships with its employees, customers, suppliers
and agents and that it does not unreasonably impair your ability to earn a
livelihood or to support your dependants.


(c) Irreparable Harm; Injunctive Relief. You agree and acknowledge that a
violation by you of the non-solicitation covenant contained herein will result
in immediate and irreparable harm to the Company for which there is no adequate
remedy at law. You hereby agree that the Company will be entitled, in addition
to any remedies it might have under this Award Agreement or at law, to
injunctive and other equitable relief to prevent or curtail any threatened or
actual breach of this Award Agreement by you, without the posting of bond or
other security.


(d) Extension of Covenant. During any breach of the non-solicitation provisions
of this Award Agreement, the period of restraint set forth herein shall be
automatically tolled and suspended for the amount of time that the violation
continues.


(e) Survival of Covenants. Your obligations pursuant to this Section 7 shall
survive the termination of this Award Agreement and the termination of your
employment with the Company or an Affiliate.


(f) Attorneys' Fees. You agree to pay the Company any attorneys' fees and costs
which the Company incurs in enforcing, to any extent, the provisions of this
Section 7, whether or not litigation is actually commenced, and including any
appeal.


8. Compliance with 409A. The Company intends that this Award Agreement and the
Plan either (a) comply with Section 409A and guidance thereunder or (b) be
excepted from the provisions of Section 409A. Accordingly, the Company reserves
the right and you agree that the Company shall have the right, without your
consent and without prior notice to you, to amend either or both this Award
Agreement and the Plan to cause this Award Agreement and the Plan to be so
compliant or so excepted and to take such other actions under the Plan and this
Award Agreement to achieve such compliance or exception.


9. Certain Definitions. Capitalized terms used in this Award Agreement and not
otherwise defined herein shall have the respective meanings provided in the
Plan.


10. Designation of Beneficiary. Your beneficiary for receipt of any payment made
under this Award Agreement in the event of your death shall be the person(s)
designated as your beneficiary(ies) on a form prescribed by the Company. If no
beneficiary is designated, upon your death, payment shall be made to your
estate.


[Signature Page to Follow]



--------------------------------------------------------------------------------



If you accept this Award Agreement and agree to the foregoing terms and
conditions, please so confirm by signing and returning the duplicate copy of
this Award Agreement enclosed for that purpose.




MATRIX SERVICE COMPANY




By:


Name:


Title:














The foregoing Award Agreement is accepted by me as of , and I hereby agree to
the terms, conditions, and restrictions set forth above and in the Plan.









«Grantee»

